Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 14 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101716180 A, its English abstract and its machine-assisted English translation) in view of Furuta (US 2005/0100593 A1) or Tanimoto et al (5,447,732).
Li teaches (see English abstract) a combined medicament for supplementing zinc and calcium wherein the zinc and calcium are released at a different areas of gastro-intestinal tract.  The preparation method for the zinc supplement comprises the steps of: taking zinc gluconate (instant nutritionally acceptable zinc salt of claims 4 and 5) and vitamin D; adding medicinal starch and microcrystalline cellulose and mixing; adding crushed superfine silica gel powder and evenly mixing; and sub-packaging into enteric capsules (the preparation method for the calcium supplement is also described in the abstract).  Li’s medicament and its preparation method ensure that the vitamin D is not damaged in an acid environment and avoid the direct stimulation of the zinc gluconate to the stomach.  After patients take the two kinds of capsules (for supplementing zinc and calcium), effective components of the vitamin E and the calcium acetate are rapidly disintegrated and absorbed in the stomach, and the vitamin D and the zinc gluconate are disintegrated and absorbed in the intestine.  Li teaches (see administration for a long term.  
With respect to instant amount of the zinc present per solid dosage form, Li teaches (see pg.3, line 82 of machine-assisted English translation) that 8-15 g of zinc are present in 2000 enteric-coated capsules, which gives 4 -7.5 mg per enteric-coated capsule (as calculated by the Examiner).
Since Li’s zinc gluconate and vitamin D (and other ingredients) are sub-packaged into enteric capsules, Li teaches instant gastro-resistant material and instant solid dosage form of claim 6.  
Li does not teach using instant poly--glutamic acid in its medicament containing zinc gluconate.  However, as evidenced by Furuta ([0008], [0021], [0022] and [0033]) or Tanimoto (col.2, lines 52-58 and claim 14), poly--glutamic acid has been well known in the art as a substance having an effect of solubilizing minerals (such as zinc) in the lower portion of the small intestine, making it possible to accelerate intestinal absorption of minerals.  As discussed above, Li wants to ensure that zinc gluconate is absorbed in the intestine.  Besides, Li also states in [0006] that while there have been biologically active preparations of inorganic calcium and zinc salts, some cannot be absorbed or metabolized by the body, stay in the body and can cause illnesses and side effects.  Thus, it would have been obvious to one skilled in the art to add poly-glutamic acid into Li’s medicament containing zinc gluconate with a reasonable expectation of accelerating intestinal absorption of zinc (instead of having it stay in the body for a long time without being metabolized and thus causing illnesses).   
As to instant range for the molecular weight for the poly-glutamic acid,  Furuta ([0022] and [0033]) indicates that poly--glutamic acid should have molecular weight of 3,000-1,000,000 (which is 3kDa-1,000 kDa) in order to obtain effects of dissolution and acceleration of intestinal absorption of minerals (such as zinc, calcium, iron, magnesium and copper).  Tanimoto also indicates (col.6, lines 9-20 and claim 14) that the molecular weight of the poly-glutamic acid should range 10,000-300,000 in order to achieve acceleration of the absorption of minerals (such as zinc) in a human.  Both of those molecular weight ranges taught by Furuta and Tanimoto overlap with instant ranges of claims 1 and 2, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant range (10-40 wt.%) for the amount of the poly--glutamic acid (that is to be added to Li’s medicament containing zinc gluconate), as discussed above, the poly--glutamic acid is being added for the purpose of solubilizing and accelerating intestinal absorption of zinc.  Thus, instant range would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and.  Or, when one adds poly--glutamic acid into Li’s medicament containing zinc gluconate (so as to accelerate intestinal absorption of zinc), determining the optimum or workable ranges for the amount of poly--glutamic acid would involve only routine skill in the art since has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Therefore, Li in view of Furuta or Tanimoto renders obvious instant claims 1-6, 14 and 24-28. 
Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101716180 A) in view of Furuta (US 2005/0100593 A1) or Tanimoto et al (5,447,732) as applied to claim 1 above, and further in view of Ketter et al (US 2016/0151333 A1) or Millar (2,897,122).
Although Li teaches sub-packaging its medicament containing zinc gluconate into enteric capsules, the reference is silent as to the material for the enteric coating.  However, as evidenced by Ketter or Millar, instant gastro-resistant material is well known in the art: (i) Ketter teaches ([0019]) that enteric coatings applied to oral medications prevents the release of the active agent before it reaches the small intestine (by preventing the destruction of the active agent by the acidic environment of the stomach).  Ketter teaches that suitable enteric coating materials include shellac, methacrylic acid copolymers, hydroxypropyl methyl cellulose phthalate (instant hypromellose phthalate), polyvinyl acetate phthalate, hydroxypropyl methyl cellulose acetate succinate (instant hypromellose acetate succinate), zein and cellulose acetate phthalate; (ii) Alternatively, Millar teaches (col.2, lines 40-53) that polyvinyl acetate phthalate is an enteric coating material which has many advantages, such as being insoluble in aqueous fluids below pH 3.5 but readily soluble in intestinal juice having pH of 7-7.5, being able to provide smooth coatings without having to use hazardous solvents and using decreased amount of solvent and the number of coatings normally required with previously known enteric coating materials.  Therefore, it would have been obvious to one skilled in the art to use one of those enteric coating materials disclosed in Ketter or Millar as the enteric coating material in Li with a reasonable expectation of achieving those advantages as cited by Ketter or Millar.  Thus, Li in view of Furuta or Tanimoto, and further in view of Ketter or Millar renders obvious instant claims 7 and 29. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 14, 24-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, 16, 18, 19 and 23 of copending Application No. 16/346,286 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 11, 14, 16, 18, 19 and 23 of App.’286 teach a pharmaceutical composition formulated as a solid dosage form, comprising (i) a pharmaceutically acceptable Zn(II) salt, (iii) -polyglutamic acid and a gastro-resistant outer coating.  Instant range for the amount of -polyglutamic acid, instant range for the molecular weight of -polyglutamic acid and instant range for the amount of zinc present per solid dosage form would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, claims of App.’286 render obvious instant claims 1-4, 6, 14, 24-26 and 28. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
(i) Applicant argues that Li does not contemplate or desire accelerated delivery of zinc in the intestine and that the sole purpose of Li is to release zinc “at a fixed site” as zinc gluconate directly stimulates the stomach and is prone to gastrointestinal irritation such as stomach discomfort, nausea or vomiting.  Applicant thus argues that one skilled in the art would at best be motivated to formulate a zinc salt with an enteric capsule to avoid such harmful effects in the stomach and that Li would not have motivated the skilled artisan to consider means to accelerate the zinc absorption in the intestine.  The Examiner disagrees.  As already discussed above, Furuta or Tanimoto shows that poly--glutamic acid has been well known in the art as a substance having an effect of solubilizing minerals (such as zinc) in the lower portion of the small intestine, making it possible to accelerate intestinal absorption of minerals.  As discussed above, Li wants to ensure that zinc gluconate is absorbed in the intestine.  Li furthermore states that while there have been biologically active preparations of inorganic calcium and zinc salts, some cannot be absorbed or metabolized by the body, stay in the body and can cause illnesses and side effects.  Since Li wants to ensure that zinc gluconate is absorbed in the intestine, it is the Examiner’s position that one skilled in the art would have been motivated to add poly--glutamic acid into Li’s medicament containing zinc gluconate so as to accelerate intestinal absorption of zinc instead of having it stay in the body for a long time without being metabolized and thus causing illnesses.  Applicant states that LI teaches ([0035]) that using its combination medication, vitamin D and zinc gluconate will disintegrate and be absorbed in the intestine with “high bioavailability . . . and low side effect, . . .”.  Applicant argues that since Li’s medication already provides “high bioavailability” of zinc in the intestine while avoiding the harmful side effects of zinc gluconate, there would be no reason or motivation for one skilled in the art to modify Li’s enteric capsules to further accelerate zinc’s absorption.  However, first of all, from the reading of earlier paragraphs in Li, it is unclear whether Li is saying that its medication provides high bioavailability of zinc in the intestine: that is, in [0018] and [0032], Li states the followings:
Vitamin E and β-cyclodextrin encapsulation process is prepared, which blocks the direct contact between vitamin E and oxygen, and disintegrates and absorbs in the stomach, further improving the bioavailability of this product.
Vitamin E is stable to heat and acid, unstable to alkali, and very sensitive to oxygen. Therefore, vitamin E is prepared by the β-cyclodextrin coating process, which blocks the direct contact between vitamin E and oxygen, and disintegrates and absorbs in the stomach. Improve the bioavailability of this product.  
Secondly, even if Li is saying that its medication provides high bioavailability of zinc in the intestine, it is the Examiner’s position that the high bioavailability of zinc and the acceleration of intestinal absorption of zinc are not characteristics that are incompatible (or contradictory) to each other that they have to mutually exclusive (i.e., adding poly--glutamic acid into Li’s medicament containing zinc gluconate would not render Li unsatisfactory for its intended purpose or change the principle of operation of Li reference).  As discussed above, Li states that while there have been biologically active preparations of inorganic calcium and zinc salts, some cannot be absorbed or metabolized by the body, stay in the body and can cause illnesses and side effects.  It is the Examiner’s position that it would have been obvious to one skilled in the art to add poly--glutamic acid into Li’s medicament containing zinc gluconate so as to accelerate intestinal absorption of zinc instead of having it stay in the body for a long time without being metabolized and thus causing illnesses.
(ii) Applicant argues that Furuta does not demonstrate that poly--glutamic acid having Mw of 3,000-1000,000 is known to provide a high effect of accelerating intestinal absorption of miners (such as zinc) because Furuta discloses a capsule film composition comprising gelatin and polyglutamic acid that is used as the capsule structure (shell or coating) as distinct from the capsule contents.  Applicant argues that Furuta is concerned about solving an insolubilization phenomenon that occurs upon long-term storage of gelatin capsules by providing its capsule film composition (comprising gelatin and polyglutamic acid) and a capsule made therefrom (applicant points to Furuta’s Test Example 1 which shows how the gelatin/polyglutamic acid film inhibits the insolubilization phenomenon and thus avoids the increase in disintegration time).  Applicant thus argues that one skilled in the art would have no reason or motivation to combine the zinc gluconate/vitamin D enteric capsules of Li with the gelatin/polyglutamic acid capsule of Furuta to arrive at the claimed invention.  Applicant argues that one skilled in the art would have no expectation that such a combination, even if made, could lead to instant solid dosage form where the zinc may be absorbed by being associated and transported with -PGA in the large intestine and not necessarily via the transport mechanism for divalent metal ions operative in the small intestine.  However, in instant 103 rejection, Furuta is being cited (as an evidentiary reference) solely for the purpose of showing that poly--glutamic acid has been well known in the art as a substance having an effect of solubilizing minerals (such as zinc) in the lower portion of the small intestine, making it possible to accelerate intestinal absorption of minerals and showing that in order to obtain such effects of dissolution and acceleration of intestinal absorption of minerals (such as zinc) poly-g-glutamic acid should have molecular weight of 3,000-1,000,000.  As discussed above, Li states that while there have been biologically active preparations of inorganic calcium and zinc salts, some cannot be absorbed or metabolized by the body and stay in the body, thus causing illnesses and side effects.  Thus, it would have been obvious to one skilled in the art to add poly--glutamic acid (a substance that has been known to have an effect of solubilizing minerals (such as zinc) in the lower portion of the small intestine, making it possible to accelerate intestinal absorption of minerals) into Li’s medicament containing zinc gluconate with a reasonable expectation of accelerating intestinal absorption of zinc instead of having it stay in the body for a long time without being metabolized and thus causing illnesses.  As to applicant’s argument that one skilled in the art would have no expectation that such a combination, even if made, could lead to instant solid dosage form where the zinc may be absorbed by being associated and transported with -PGA in the large intestine and not necessarily via the transport mechanism for divalent metal ions operative in the small intestine, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").  See MPEP 2144 (IV).  Applicant also argues that the Examiner’s suggestion to combine Li with Furuta improperly relies on hindsight to arrive at the technical feature recited in instant claims and that the Examiner seems to have relied on knowledge gleaned from applicant’s own disclosure.  Applicant argues that the Examiner’s reliance on the impermissible hindsight reconstruction in its obviousness judgement is improper and misplaced.  However, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). See MPEP 2145 (X)(A).
(iii) Applicant argues that Tanimoto fails to provide any motivation for one skilled in the art to combine -PGA with Li’s enteric capsules because although Tanimoto mentions zinc in a list of minerals that can be used in its invention, Tanimoto does not provide any data or showing that zinc absorption was in fact accelerated by -PGA. Then, applicant argues that although Tanimoto provides a number of examples purportedly showing that absorption of calcium and iron was accelerated by -PGA, a close examination of the examples reveals that Tanimoto’s data does not support such an acceleration effect.  However, whether applicant’s speculation that Tanimoto’s data does not really show an acceleration effect of calcium and iron absorption is correct or not, in instant 103 rejection, Tanimoto is being cited (as an evidentiary reference) solely for the purpose of showing that poly--glutamic acid has been well known in the art as a substance having an effect of solubilizing minerals (such as zinc) in the lower portion of the small intestine, making it possible to accelerate intestinal absorption of minerals and showing that the molecular weight of the poly-glutamic acid should range 10,000-300,000 in order to achieve acceleration of the absorption of minerals (such as zinc) in a human.  Applicant argues that even assuming that Tanimoto’s disclosure could have led one skilled in the art to believe that -PGA would accelerate zinc absorption, there still is no motivation to combine -PGA with the enteric capsules of Li since Li uses enteric capsules to ensure that vitamin D will not be destroyed in an acidic environment and to avoid the direct stimulation of stomach by zinc gluconate.  Applicant argues that one skilled in the art would at best be motivated to formulate a zinc salt a zinc salt similar to zinc gluconate with an enteric capsule to avoid its harmful effect in the stomach but would have no motivation to accelerate the absorption of zinc in the intestine.  However, as already discussed above, Li states that while there have been biologically active preparations of inorganic calcium and zinc salts, some cannot be absorbed or metabolized by the body and stay in the body, thus causing illnesses and side effects.  It is still the Examiner’s position that it would have been obvious to one skilled in the art to add poly--glutamic acid into Li’s medicament containing zinc gluconate with a reasonable expectation of accelerating intestinal absorption of zinc instead of having it stay in the body for a long time without being metabolized and thus causing illnesses.  As to applicant’s argument that since  Li’s medication has already provided “high bioavailability” of zinc in the intestine, there is no reason or motivation for one skilled in the art to modify Li’s zinc capsules to further accelerate zinc’s absorption, as already discussed above, even if Li is saying that its medication provides high bioavailability of zinc in the intestine, it is the Examiner’s position that the high bioavailability of zinc and the acceleration of intestinal absorption of zinc are not characteristics that are incompatible (or contradictory) to each other that they have to mutually exclusive (i.e., adding poly--glutamic acid into Li’s medicament containing zinc gluconate would not render Li unsatisfactory for its intended purpose or change the principle of operation of Li reference).  Applicant again argues that the Examiner’s suggestion to combine the zinc gluconate/vitamin D enteric capsules of Li with g-PGA of Tanimoto improperly relies on impermissible hindsight to arrive at the technical feature recited in instant claims.  The Examiner believes that such augment was already addressed above.
For the reasons stated above, instant 103 rejections over Li in view of Furuta or Tanimoto still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 9, 2021